Case: 12-15555   Date Filed: 07/16/2013   Page: 1 of 2


                                                       [DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-15555
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 4:12-cr-00185-AKK-RRA-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,


                                 versus


ANTONIO HERNANDEZ-HINOJOSA,
a.k.a. Tony X,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                            (July 16, 2013)
              Case: 12-15555     Date Filed: 07/16/2013    Page: 2 of 2


Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      Donald L. Colee, Jr., appointed counsel for Antonio Hernandez-Hinojosa in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel=s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel=s motion to withdraw is GRANTED, and Hernandez-Hinojosa’s

conviction and sentence are AFFIRMED.




                                           2